Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.
 Claim Objections
Claim 6 recites “The stator of claim”.  The Office takes an assumption that Claim 6 is a dependent claim of Claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 3,280,753 to Zimmer.
In Reference to Claim 1
Zimmer discloses a stator (Fig. 1, 27) of a uniaxial eccentric screw pump structured so that an externally threaded rotor (Fig. 1, 24) is rotatably inserted into the stator formed with an internally-threaded insertion hole, and a transferring object is transferred by eccentrically rotating the rotor via a drive source, comprising: a stator main body (Fig. 1, annotated by the examiner), molded with elastomer, and formed in an inner circumferential surface thereof with the internally-threaded insertion hole extending in axial directions of the stator; and an outer cylinder (Fig. 1, 28) attached externally to the stator main body, wherein the stator main body includes a flange-shaped gasket part (Fig. 1, annotated by the examiner) in at least one end thereof, wherein the gasket part has a circumferential surface located radially outwardly (As showed in Fig. 1), wherein at least a part of the circumferential surface of the gasket part is arranged so as to be exposed to a space (Fig. 1 annotated by the examiner) on radially outward, wherein the stator includes a fixing (Fig. 1 annotated by the examiner) area to which the gasket part and the outer cylinder are adhered, wherein one or both of the outer cylinder and the gasket part has a derricking part (Fig. 1, annotated by the examiner) protruding or being dented in the axial directions of the stator, wherein the derricking part is made into such a shape that at least part of one of the outer cylinder and the gasket part is fitted into the other (As showed in Fig. 1), wherein the stator has the derricking part at least one of both ends of the stator (Fig. 1, shows both ends), wherein the fixing area are provided in the derricking part; and wherein the gasket part is configured so that a deformation of one part of the gasket part in a direction intersecting with the axial directions due to a pressure in the axial directions of the stator is prevented in the fixing area, while other part of the gasket part in the space for which a deformation in a direction intersecting with the axial directions is not 

    PNG
    media_image1.png
    621
    731
    media_image1.png
    Greyscale

In Reference to Claim 2
Zimmer discloses a wall surface (Fig. 1, annotated by the examiner) that forms a side surface of the derricking part provided to the end of the outer cylinder, wherein the wall surface restricts the deformation in a direction intersecting with the axial directions of the stator in the gasket part.
In Reference to Claim 3

In Reference to Claim 4
Zimmer discloses a wall surface (Fig. 1, annotated by the examiner) that forms a side surface of the derricking part provided to the end of the outer cylinder, wherein all or part of the wall surface is arranged so as to oppose to at least part of the circumferential surface of the gasket part.
In Reference to Claim 5
Zimmer discloses a wall surface (Fig. 1, annotated by the examiner) that forms a side surface of the derricking part provided to the end of the outer cylinder, wherein all or part of the wall surface is arranged so as to surround the circumferential surface of the gasket part.
In Reference to Claim 6
Zimmer discloses a wall surface that forms a side surface of the derricking part (Fig. 1, annotated by the examiner) provided to the end of the outer cylinder; and an accommodation area structured inside the wall surface, wherein all or part of the wall surface is arranged so as to surround the circumferential surface of the gasket part, and wherein the gasket part has a part accommodated in the accommodation area, and a part protruded (Fig. 1, annotated by the examiner) in the axial direction of the stator from the accommodation area.
In Reference to Claim 8
Zimmer discloses the derricking part provided to the end of the outer cylinder is provided with one or both of a concave part (Fig. 1, annotated by the examiner) formed in a concave in the axial direction of the stator (Fig. 1, 27) and a convex part formed in a convex.
In Reference to Claim 10
Zimmer discloses a uniaxial eccentric screw pump comprising the stator (As showed in Fig. 1)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim  9 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmer.
In Reference to Claim 9
Zimmer discloses the stator is molded to the outer cylinder.
Zimmer dose not teach a method of adhesive or pressure joint.
However, the applicant recites the process of making the product instead of structure. According to MPEP, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.". It will be obvious for a person with ordinary skill in the art to select a proper manufacturing method.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Publication 2009/0110579 to Amburgey, US Patent 3,838,949 to Makino, and US Patent 3,612,734 to Dowson.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        2/15/2022